Citation Nr: 1146828	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of avulsion fracture of the left medial malleolus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for residuals of avulsion fracture of the left medial malleolus to 20 percent effective November 9, 2005.  By rating decision dated in March 2007, the RO granted an effective date of April 1, 2005 for the increased evaluation of 20 percent for residuals of avulsion fracture of the left medial malleolus. 

In February 2010 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2010 the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010 the Board remanded the claim to obtain treatment records from the Pittsburgh VA Healthcare System dating since April 2005, to obtain records from the Social Security Administration pertinent to the Veteran's award of disability benefits, and to readjudicate the claim.  A review of the claims file shows that those actions have been completed.

However, in a statement dated in November 2011, the Veteran's representative noted that the VA treatment records were printed in June 2010, but a supplemental statement of the case (SSOC) was not prepared until July 2011.  Accordingly, the representative requests that the Board remand the case to obtain more current VA treatment records and expeditious resolution of the claim.

While the Board regrets further delay in deciding the Veteran's claim, the Board will remand the case to obtain the requested VA treatment records.  The AMC/RO should request VA treatment records from the Pittsburgh VA Healthcare System dating since April 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his left ankle disability.  After the Veteran has signed any appropriate releases, those records should be requested.  All attempts to procure records should be documented in the file.  In addition, VA treatment records from the Pittsburgh VA Healthcare System dating since April 2010 should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


